CHARLES CARROLL, Chief Judge.
This interlocutory appeal by General Dynamics Corporation is from an order which rejected appellant’s motion to be dismissed as a defendant to the counterclaim and cross-claim of Robert M. Hewitt, and which order made the appellant a party defendant to the cause. In the iatter respect the order provided:
“Ordered and Adjudged that the defendant General Dynamics Corporation be, and the same is hereby, made a party defendant to this cause of action, as provided by the Rules, and the complaint by the said Robert M. Hewitt against General Dynamics Corporation shall stand pursuant to Rules 1.170 and 1.210; and it is further
“Ordered and Adjudged that General Dynamics Corporation be, and it is hereby, allowed 20 days within which time to answer Counts Two and Three.”
On viewing the record and having heard argument we conclude that the trial court was not in error in entering the foregoing order. Hewitt was one of the defendants in the cause. He filed a pleading entitled “Answer, counterclaim, Cross-claims and Third Party Complaint.” In counts 2 and 3 thereof he stated allegations upon which he sought relief against parties to the cause and against the appellant, not theretofore a party. We agree with the trial judge that the joinder of appellant as a party defendant to the counterclaim and cross-claim was proper and permissible under subsection “(h)” of rule 1.170 R.C.P., 30 F.S.A., which provides as follows:
“When the presence of parties other than those to the original action is required for the granting of complete relief in the determination of a counterclaim or cross-claim, the court shall order them to be brought in as defendants as provided in these rules if jurisdiction of them can be obtained and their joinder will not deprive the court of jurisdiction of the action.”
It is noted that the trial court fixed a time within which appellant could answer counts 2 and 3 of the Hewitt counterclaim or cross-complaint. Thus the trial court recognized that only those two counts of the Hewitt complaint concerned the appellant, but the court’s order was that the appellant was “made a defendant to this cause of action.” That quoted portion of the order should be modified to provide that the join-der of General Dynamics Corporation in the cause is only as defendant to the counterclaim or cross-complaint of Hewitt, and as so modified the challenged order is affirmed.
Affirmed.